DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
configured to be reversibly mounted to a host card”.
B.	Limitations as recited in claim 9, lines 2-3 include “a single system-in-package (SiP) reversibly mounted to a mezzanine circuit card assembly”.
C.	Limitations as recited in claim 16, lines 2-3 include “the single system-in-package (SiP) is self-contained and configured to be reversibly mounted to the circuit card assembly”.

	However, as described in the specification (para 0001-0045), there is no disclosure of the single SiP being reversibly mounted to a host card, mezzanine circuit card assembly and the circuit card assembly respectively.  


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

4.	Claims 1-4, 6-10, 12-17 and 19, insofar as being in compliance with 35 U.S.C. 112(a) or 35 U.S.C. (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Kreft (IDS: US Pat. 9893898) and Crane, Jr. et al. (US Pat. 6803650, hereinafter Crane).


Regarding claim 1, AAPA discloses a cryptographic system-in-package (CSiP), comprising:
a plurality of discrete components (for example, see 3, 6, 7, 8 on/in 5 in Fig. 2A; para 0028) located within a single system-in-package (SiP), the single SiP comprising:
a boundary (4/33 in Fig. 2A/3A respectively; para 0028, 0032) surrounding a plurality of sides and a top of the single SiP; and
the plurality of components including a conventional filter component for a power supply input to block information leakage on input voltage to provide the desired security (for example, see 7 in Fig. 2A; para 0028):  
a filter for a power supply input for a power supply input to block information leakage on input voltage to provide the desired security (for example, see 7 in Fig. 2A; para 0028); and  
wherein the single SiP is self-contained and configured to be mounted to a host card (5 and 1 respectively in Fig. 2A; para 0028)
(Fig. 1, 2A, 3A).

AAPA fails to teach wherein the boundary having: 
a) a metal shield and the filter being configured to prevent emanation of unintentional radio or electrical signals, sounds, and vibrations from the power supply input, thereby further mitigating side channel attacks to the single SiP, the shield being thermally coupled to the single SiP such that the shield dissipates heat from the single SiP; and 
b) the shield further comprising a ball grid array (BGA) electrically connected to ground and encompassing the full perimeter of a bottom surface of the single SiP.
	Kreft teaches conventional protection measures in CSiP using a metal grid/shield (see Shielding in Fig. 11) to provide improved protection against physical damage, tempering and attack, thereby preventing unintentional electrical signal activity monitored by fluctuations in electrical parameters (opens/shorts, voltage, resistance, etc.) related to the integrity of the CSiP as required (col. 40, line 60-col. 41, line 18). The metal shield further made in a form of metal wire strands wrapping/mesh (see col. 40, line 65- Col. 41, line 25) and the shield further comprising a high thermal conductivity material to provide the desired thermal path/cooling to dissipate the heat  from the single SiP (col. 51, line 55- col. 53, line 30). It would be obvious to one of ordinary skill in the art to realize that such strong preventive measures in the single SiP would obviously prevent emanation of unintentional radio or electrical signals, sounds, and vibrations, thereby further mitigating side channel attacks to the single SiP, 
	Kreft further teaches the CSiP/shield comprising a ball grid array/BGA (see Fig. 11; col. 51, line 67).

	AAPA, Kreft and Crane are analogous art because they are directed to CSiP and Chip Packaging/Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify AAPA, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Kreft and Crane, so that the protection against tempering, physical damage and electromagnetic interference (EMI) can be enhanced and the electrical performance/reliability can be improved in AAPA’s CSiP. 

Regarding claim 2, AAPA, Kreft and Crane teach substantially the entire claimed structure as applied to claim 1 above, wherein AAPA teaches the CSiP occupying 
significantly less area than that of the host card (for example, see 5 and 1 respectively in Fig. 2A), but do not explicitly teach the CSiP occupying less than 5/10 of the host card.
	The determination of parameters including dimensions (footprint/an area, length/width, etc.) of a CSiP, host card and components thereon; a size (diameter, height, thickness, etc.), pitch/spacing, a total number, a layout of a ring/trace, etc., of 
	 AAPA, Kreft and Crane are analogous art because they are directed to CSiP and Chip Packaging/Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify AAPA, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the CSiP occupying less than 5/10 of the host card, so that the desired area can be available for additional circuitry providing overall size/area reduction and improved electrical performance in Crane, Kreft and AAPA’s CSiP.  

Regarding claim 3, AAPA, Crane and Kreft teach substantially the entire claimed structure as applied to claim 1 above, wherein the AAPA teaches plurality of discrete components comprising conventional memory, FPGA, etc. (7, 8 in Fig. 2A; para 0028).

Regarding claim 4, AAPA and Kreft teach substantially the entire claimed structure as applied to claim 1 above, wherein Kreft further teaches the components including a variety of conventional sensors providing optical, acoustic and radiation/temperature sensing applications (col. 20, lines 25-30) and a circuitry of the CSiP comprising 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the discrete components comprising a temperature sensor and/or a voltage monitor, as taught by Kreft, so that the desired electrical and power management applications can be provided in Crane and AAPA’s CSiP.

Regarding claim 6, AAPA, Kreft and Crane teach substantially the entire claimed structure as applied to claim 1 above, wherein Kreft further teaches the CSiP/shield comprising a ball grid array/BGA (see Fig. 11; col. 51, line 67), but do not explicitly teach an array of balls spaced approximately 1 mm apart. 
	Crane further teaches ground pitch/spacing of about 0.8 mm to provide the desired low inductance and improved electrical performance (col. 8, lines 25-50).
	Furthermore, the determination of parameters including a size (diameter, height, thickness, etc.), pitch/spacing, a total number, a layout of a ring/trace, etc., of solder balls/bumps, pads/contacts, vias, etc., in Chip Packaging and Interconnect Technology is a subject of routine experimentation and optimization to achieve the desired inductance, ground /electrical performance and reduced EMI and cross-talk with improved reliability.
	 AAPA, Kreft and Crane are analogous art because they are directed to CSiP and Chip Packaging/Interconnect technology art and one of ordinary skill in the art 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the balls spaced approximately 1 mm apart, as taught by Crane, so that the electrical performance and reliability can be improved in AAPA’s CSiP. 

Regarding claim 7, AAPA, Kreft and Crane teach substantially the entire claimed structure as applied to claim 1 above, wherein Kreft further teaches the SiP/housing filled with a conventional potting/encapsulation material comprising an epoxy/polymer as required (see Fig. 11; col. 52, lines 25-32, col. 62, line 45) to provide the desired protection. Such material would obviously be able to make physical penetration of the system-in-package (SiP) evident via visual inspection.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate, the shield further comprising a polymer encapsulation layer for physical penetration of the single SiP evident via visual inspection, as taught by Kreft, so that the desired inspection capability can be achieved in Crane and AAPA’s CSiP.

Regarding claim 8, AAPA, Kreft and Crane teach substantially the entire claimed structure as applied to claim 1 above, wherein Kreft teaches the metal shield further being made in a form of thin metal wire strands wrapping/mesh (Fig. 11; see col. 40, line 65- Col. 41, line 25) covering the single SiP.


Regarding claims 9 and 13, AAPA discloses a cryptographic system-in-package (CSiP), comprising:
a plurality of discrete components (for example, see 3, 6, 7, 8 on/in 5 in Fig. 2A; para 0028) located within a single SiP mounted to a mezzanine circuit card assembly (CCA), wherein the single SiP is self-contained wherein AAPA teaches the CSiP occupying significantly less area than that of the host card (for example, see 5 and 1 respectively in Fig. 2A);
a boundary (4/33 in Fig. 2A/3A respectively; para 0028, 0032) surrounding a plurality of sides and a top of the single system-in-package (SiP); and
the plurality of components including a conventional filter component  for a power supply input to block information leakage on input voltage to provide the desired security (for example, see 7 in Fig. 2A; para 0028)  
(Fig. 1, 2A, 3A).
AAPA fails to teach:
a) the single SiP occupies less than 5/10 of a surface area of the mezzanine CCA;
b) the boundary having a metal shield which acts as a thermal path to conduct heat off of the single SiP, prevents emanation of unintentional radio or electrical signals, sounds, 
c) the filter being configured to prevent emanation of unintentional radio or electrical signals, sounds, and vibrations from the power supply input thereby mitigating side channel attacks to the single SiP. 
	The determination of parameters including dimensions (footprint/an area, length/width, etc.) of a CSiP, host card and components thereon; a size (diameter, height, thickness, etc.), pitch/spacing, a total number, a layout of a ring/trace, etc., of solder balls/bumps, pads/contacts, vias, etc., in Chip Packaging and Interconnect Technology is a subject of routine experimentation and optimization to achieve the desired overall size reduction, inductance, ground /electrical performance and reduced EMI and cross-talk with improved reliability.
Kreft teaches conventional protection measures in CSiP using a metal grid/shield (see Shielding in Fig. 11) to provide improved protection against physical damage, tempering and attack, thereby preventing unintentional electrical signal activity monitored by fluctuations in electrical parameters (opens/shorts, voltage, resistance, etc.) related to the integrity of the CSiP as required (col. 40, line 60-col. 41, line 18). The metal shield further made in a form of metal wire strands wrapping/mesh (see col. 40, line 65- Col. 41, line 25) and the shield further comprising a high thermal conductivity material to provide the desired thermal path/cooling to dissipate the heat  from the single SiP (col. 51, line 55- col. 53, line 30). It would be obvious to one of ordinary skill in the art to realize that such strong preventive measures in the single SiP would 
	Kreft further teaches the CSiP/shield comprising a ball grid array/BGA (see Fig. 11; col. 51, line 67).
Crane teaches a BGA package having a ground solder ball pattern (for example, see 170/150 in Fig. 5, 8; col. 7, lines 35-67) encompassing the full perimeter at a bottom surface providing improved electrical performance. Crane further teaches ground pitch/spacing of about 0.8 mm to provide the desired low inductance and improved electrical performance (col. 8, lines 25-50).
	AAPA, Kreft and Crane are analogous art because they are directed to CSiP and Chip Packaging/Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify AAPA and Kreft, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-c), as taught by Crane and Kreft, so that the protection against tempering, physical damage and electromagnetic interference (EMI) can be enhanced and the electrical performance/reliability can be improved in AAPA’s CSiP. 

Regarding claim 10, the limitations “creating the SiP using 3D stacked die packaging technology” are taken to be product-by-process limitations, it is the patentability of the claimed product and not of recited process steps which must be established, because

Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marrosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 12, AAPA, Kreft and Crane teach substantially the entire claimed structure as applied to claim 9 above, wherein Kreft further teaches the SiP/housing filled with a conventional potting/encapsulation material comprising an epoxy/polymer as required (see Fig. 11; col. 52, lines 25-32, col. 62, line 45) to provide the desired protection. Such material would obviously be able to make physical penetration of the system-in-package (SiP) evident via visual inspection.

	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate, the shield further comprising a polymer encapsulation layer for physical penetration of the SiP evident via visual inspection, as taught by Kreft so that the desired inspection capability can be achieved in Crane and AAPA’s CSiP.

Regarding claim 14, AAPA, Kreft and Crane teach substantially the entire claimed structure as applied to claim 9 above, wherein the AAPA teaches plurality of discrete components comprising conventional memory, FPGA, etc. (7, 8 in Fig. 2A; para 0028).

Regarding claims 15 and 17, AAPA discloses a cryptographic system-in-package (CSiP), comprising:
a plurality of discrete components (for example, see 3, 6, 7, 8 in/on 5 Fig. 2A; para 0028) located within a single SiP mounted to a circuit card assembly/CCA, wherein the single SiP occupies significantly less area than that of the CCA (for example, see 5 and CCA 1 respectively in Fig. 2A);
 a boundary (4/33 in Fig. 2A/3A respectively;  para 0028, 0033) surrounding a plurality of sides and a top of the single SiP; and
a plurality of components including a conventional filter component for a power supply input to block information leakage on input voltage to provide the desired security (for example, see 7 in Fig. 2A; para 0028)  
(Fig. 1, 2A, 3A).

AAPA fails to teach: 
a) the single SiP occupying less than 5/10 of a surface area of the CCA; 
b) the boundary having a metal wire mesh shield covering the single SiP being thermally coupled to the single SiP such that the shield dissipates heat from the SiP; prevents emanation of unintentional radio or electrical signals, sounds, and vibrations 
c) the shield comprising a BGA electrically connected to ground encompassing the full perimeter of a bottom of the SiP, the BGA comprising an array of balls spaced approximately 1 mm apart from each other (claim 17);  
d) the shield comprising a polymer encapsulation layer for making physical penetration of the single SiP evident via visual inspection, and
e) the filter configured to prevent emanation of unintentional radio or electrical signals, sounds, and vibrations from the power supply input thereby mitigating side channel attacks to the single SiP.
	Kreft teaches conventional protection measures in CSiP using a metal grid/shield (see Shielding in Fig. 11) to provide improved protection against physical damage, tempering and attack, thereby preventing unintentional electrical signal activity monitored by fluctuations in electrical parameters (opens/shorts, voltage, resistance, etc.) related to the integrity of the CSiP as required (col. 40, line 60-col. 41, line 18). The 
	Kreft further teaches the CSiP/shield comprising a ball grid array/BGA (see Fig. 11; col. 51, line 67).
	Kreft further teaches the SiP/housing filled with a conventional potting/encapsulation material comprising an epoxy/polymer as required (see Fig. 11; col. 52, lines 25-32, col. 62, line 45) to provide the desired protection. Such material would obviously be able to make physical penetration of the system-in-package (SiP) evident via visual inspection.
 	Crane teaches a BGA package having a ground solder ball pattern (for example, see 170/150 in Fig. 5, 8; col. 7, lines 35-67) encompassing the full perimeter at a bottom surface providing improved electrical performance. Crane further teaches ground pitch/spacing of about 0.8mm to provide the desired low inductance and improved electrical performance (col. 8, lines 25-50).
The determination of parameters including dimensions (footprint/an area, length/width, etc.) of a CSiP, host card and components thereon; a size (diameter, height, thickness, etc.), pitch/spacing, a total number, a layout of a ring/trace, etc., of solder balls/bumps, pads/contacts, vias, etc., in Chip Packaging and Interconnect 

	AAPA, Kreft and Crane are analogous art because they are directed to CSiP and Chip Packaging/Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify AAPA and Kreft, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-e), as taught by Kreft and Crane, so that the protection against tempering, physical damage and electromagnetic interference (EMI) can be enhanced and the electrical performance/reliability can be improved in AAPA’s CSiP. 

Regarding claim 16, AAPA and Kreft teach substantially the entire claimed structure as applied to claim 15 above, wherein AAPA teaches the single self-contained SiP being mounted to the CCA (for example, see 5 and CCA 1 respectively in Fig. 2A). 

Regarding claim 19, AAPA, Kreft and Crane teach substantially the entire claimed structure as applied to claim 1 above, wherein the AAPA teaches plurality of discrete components comprising conventional memory, FPGA, etc. (7, 8 in Fig. 2A; para 0028).

Response to Arguments
on 9-15-21 have been fully considered but they are not persuasive.
A.	Applicant contends that the AAPA Figures 2A/3A do not show a boundary.
	However, the above argument is respectfully traversed. As stated in the disclosure (for example, see para 0028), Fig. 2A clearly shows the boundary 4. 
B.	Arguments related to the metal shield, an area of the single SiP with respect to that of the host card/mezzanine CCA/CCA and the BGA array being electrically coupled to the ground, have been addressed in 35 U.S.C. 103 rejections set forth above. 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811